UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21193 First American Minnesota Municipal Income Fund II, Inc. (Exact name of registrant as specified in charter) 800 Nicollet Mall, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Charles D. Gariboldi, Jr., 800 Nicollet Mall, Minneapolis, MN 55402 (Name and address of agent for service) (800) 677-3863 (Registrant's telephone number, including area code) Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedules of Investments. Schedule ofINVESTMENTS(unaudited) Minnesota Municipal Income Fund II November 30, 2007 Description of Security Principal Amount Market Value (a) (Percentages of each investment category relate to net assets applicable to outstanding common shares) Municipal Long-Term Securities — 158.4% Industrial Revenue — 2.4% Duluth Seaway Port Authority, Cargill Project, 4.20%, 5/1/13 $ 500,000 $ 501,840 Economic Development Revenue — 4.2% Agriculture and Economic Development Board, Small Business Program A - Lot 1, (AMT), 5.55%, 8/1/16 400,000 401,480 Minneapolis Minnesota Supported Development Revenue, Limited Tax, Common Bond Fund, Series 2A (AMT), 5.13%, 6/1/22 500,000 505,815 907,295 Education Revenue — 14.6% Higher Education Facility, Augsburg College, 5.00%, 5/1/28 200,000 194,016 Higher Education Facility, College of Art & Design, 5.00%, 5/1/26 400,000 391,968 Higher Education Facility, St. Catherine's College, 5.38%, 10/1/32 1,000,000 1,007,320 Higher Education Facility, St. John's University (Prerefunded 10/1/11 @ 100), 5.25%, 10/1/26 (b) 350,000 374,517 Higher Education Facility, St. Olaf College, 4.50%, 10/1/27 1,000,000 968,050 St. Paul Housing and Redevelopment Authority, Community Peace Academy Project Series A, 5.00%, 12/1/36 200,000 179,990 3,115,861 General Obligations — 10.0% Commonwealth of Puerto Rico, Series A, 5.00%, 7/1/28 500,000 498,070 Crow Wing County General Obligation (MBIA), 5.00%, 2/1/21 550,000 582,120 Robbinsdale Independent School District (FSA), 5.00%, 2/1/21 1,000,000 1,060,470 2,140,660 Healthcare Revenue — 52.2% Aitkin Health Care Facilities Revenue, Riverwood Health Care Center, 5.50%, 2/1/24 200,000 193,334 Agriculture and Development Board, Fairview Health Care System, (Prerefunded 11/15/10 @ 101), 6.38%, 11/15/29 (b) 675,000 739,361 Agriculture and Development Board, Fairview Health Care System, 6.38%, 11/15/29 25,000 26,305 Bemidji Health Care Facilities, North Country Health Services (RAAI), 5.00%, 9/1/31 1,000,000 980,840 Colorado Health Facilities Authority Revenue, Christian Living Communities Project, 5.75%, 1/1/37 200,000 191,822 Columbia Heights Multifamily & Healthcare Facilities Revenue, Crest View Projects, 5.70%, 7/1/42 350,000 324,702 Crookston Health Care, Riverview Health Project, 5.20%, 5/1/22 200,000 190,436 Cuyuna Range Hospital District, 5.00%, 6/1/29 350,000 310,734 5.50%, 6/1/35 400,000 367,196 Duluth Health Care Facility, Benedictine Health System - St. Mary’s Hospital, 5.25%, 2/15/33 1,000,000 1,004,120 Glencoe Health Care Facilities, Glencoe Regional Health Services (Prerefunded 4/1/11 @ 101), 7.50%, 4/1/31 (b) 400,000 451,072 Golden Valley Health Care Facilities, Covenant Retirement Communities, 5.50%, 12/1/25 600,000 606,426 Illinois Finance Authority Revenue, Franciscan Communities, 5.50%, 5/15/37 250,000 230,550 Inver Grove Heights Nursing, Presbyterian Homes, 5.50%, 10/1/33 250,000 237,120 Marshall Health Care Facility, Weiner Medical Center, 5.35%, 11/1/17 350,000 361,442 Minneapolis and St. Paul Housing and Redevelopment Authority, Healthpartners Project, 5.88%, 12/1/29 750,000 773,288 Minneapolis Health Care Facilities, Allina Health Systems, 5.75%, 11/15/32 300,000 332,781 Monticello, Big Lake Community Hospital District, 6.20%, 12/1/22 400,000 407,036 Moorhead Economic Development Authority, Eventide Project, 5.15%, 6/1/29 300,000 269,421 New Hope Housing and Health Care Facility, Masonic Home North Ridge, 5.75%, 3/1/15 400,000 396,228 Pine City Health Care, North Branch, 5.00%, 10/20/47 125,000 124,907 Shakopee Health Care Facility, St. Frances Regional Medical Center, 5.10%, 9/1/25 500,000 493,070 2007
